DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

                           JERIAH WOODY,
                              Appellant,

                                    v.

                         STATE OF FLORIDA,
                              Appellee.

                              No. 4D17-1559

                           [August 10, 2017]

   Appeal of order denying rule 3.800 motion from the Circuit Court for
the Fifteenth Judicial Circuit, Palm Beach County; Charles Burton, Judge;
L.T. Case No. 502010CF001246A.

   Jeriah Woody, Daytona Beach, pro se.

   No appearance required for appellee.

PER CURIAM.

   Affirmed.

MAY, FORST and KLINGENSMITH, JJ., concur.

                          *          *          *

   Not final until disposition of timely filed motion for rehearing.